PER CURIAM.
A trustee appeals an order granting summary judgment in favor of one of the defendants in an action claiming mismanagement of trust assets. We affirm.
At the hearing on the defendant's motion for summary judgment, the trustee’s counsel admitted:
That’s right, Your Honor. If they’re going to produce everything, and she [defendant] has produced everything she had under her control, we don’t contest the motion for summary judgment, although we would ask the court to hold off on ruling until they’ve produced those documents.
Based on the above statement, and because the dismissed party swore she had produced all documents, and in light of the fact that the trustee came forward with no evidence proving otherwise, we affirm the trial court’s order. As in White v. Soni, 550 So.2d 75 (Fla. 3d DCA 1989), “the plaintiff invited the trial court to follow the procedure employed....” See Sundale Assoc. Ltd. v. Southeast Bank, 471 So.2d 100 (Fla. 3d DCA 1985) (error affirmatively invited could not be successfully presented on appeal). At the instant hearing, counsel conceded that the dismissed party was in the action because she had papers that the trustee felt he needed to prove the mismanagement he alleged.
Accordingly, the trial court’s order is affirmed.